                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,                                     *

                                      Plaintiff,     *
       v.
                                                     *        Civil No.: 1:19-cv-002473-SAG
BALTIMORE POLICE
DEPARTMENT, et al.,
                                                     *

                                      Defendants. *
*      *       *       *        *     *     *     *           *     *        *     *

           CONSENT MOTION TO EXTEND TIME IN WHICH TO FILE
     A REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS
    BALTIMORE POLICE DEPARTMENT AND MAYOR AND CITY COUNCIL OF
                    BALTIMORE’S MOTION TO DISMISS

       Defendants Baltimore Police Department (“BPD”) and the Mayor and City Council of

Baltimore (“MCC”), by their undersigned counsel, respectfully file this Consent Motion to

Extend the Time in Which to File a Reply to Plaintiff’s Response in Opposition to Defendants’

Motion to Dismiss, and in support thereof state as follows:

       1.      Plaintiff filed his Response in Opposition to Defendants Baltimore Police

               Department and Mayor and City Council of Baltimore’s Motion to Dismiss on or

               about January 7, 2020. ECF No. 37. BPD and MCC’s reply is currently due on

               January 21, 2020.

       2.      BPD and MCC request a 10-day extension, up to and including January 31, 2019

               to file their reply.

       3.      Counsel for Plaintiff has no objection to such extension.

       5.      This motion is not filed for any improper purpose or delay.

       WHEREFORE, Defendants BPD and MCC, with no objection by Plaintiff, respectfully

request a 10-day extension of time to file their reply, up to and including January 31, 2020. A

proposed Order is attached.
                                             Respectfully submitted,

                                                    /s/
                                             Natalie R. Amato
                                             Baltimore City Law Department
                                             Assistant Solicitor
                                             Federal Bar No. 20749
                                             100 North Holliday Street, Room 101
                                             Baltimore, Maryland 21202
                                             T: 410.396.2496
                                             F: 410.396.2126
                                             Natalie.amato@baltimorecity.gov
                                             Attorneys for BPD and MCC


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January, 2020 a copy of the foregoing

Consent Motion for Extension of Time was filed with the United States District Court for the

District of Maryland by electronic filing and served on all counsel of record via the Court’s

electronic filing system.

                                                                  /s/
                                                     Natalie R. Amato (20749)
